Citation Nr: 1127427	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-15 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. McCarl, Law Clerk



INTRODUCTION

The Veteran had active duty in the Army from February 1975 to February 1979, and from March 1981 to February 1982.  He also apparently had additional service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 RO rating decision that denied service connection for bilateral hearing loss and for tinnitus.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability began many years after his periods of service and was not caused by any incident of service.  

2.  The Veteran's tinnitus began many years after his periods of service and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010). 

2.  Tinnitus was not incurred in or aggravated by service.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in December 2008 and a rating decision in February 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the Veteran with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran.  The case was last readjudicated in a March 2010 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, or relevant evidence.  VA has also obtained medical examinations in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for a "chronic disease," such as sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service.  However, a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has bilateral hearing loss and tinnitus that are related to service.  He specifically alleges that he was exposed to weapon explosives and artillery noise (including machine gun, explosives, mine, and grenade noise) during service and that this noise exposure caused his bilateral hearing loss and tinnitus.  

The Veteran had verified active duty in the Army from February 1975 to February 1979 and from March 1981 to February 1982.  He also apparently had additional service in the Army Reserves.  During this period of service from February 1975 to February 1979, the Veteran's DD-214 indicates that his occupational specialty was that of an infantryman.  A secondary occupational specialty as a unit supplyman was also listed.  The DD-214 for the Veteran's second period of service from March 1981 to February 1982 indicates that his occupational specialties were infantryman, unit supply specialist, and military police. 

The Veteran's service treatment records show no complaints, findings, or diagnoses of hearing loss or tinnitus.  At the time of the Veteran's January 1975 enlistment examination, no defects were noted with respect to his ears, and an audiological evaluation showed pure tone thresholds in the Veteran's right ear of 25, 15, 5, 0, and 5 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  Pure tone thresholds in the Veteran's left ear were 25, 20, 10, 15, and 15 decibels at the same frequencies.  The Veteran's October 1978 separation examination report indicated the Veteran had no ear defects.  An audiological evaluation showed improved pure tone thresholds, with thresholds in the Veteran's right ear of 15, 5, 5, 5, and 5 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  As to his left ear, pure tone thresholds were 15, 5, 5, 10, and 15 decibels at the same frequencies.  

In the Veteran's November 1980 reserve enlistment examination, no defects were again noted with respect to his ears, and an audiological evaluation showed pure tone thresholds in the Veteran's right ear of 20, 5, 5, 10, and 10 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  Pure tone thresholds in the Veteran's left ear were 10, 5, 10, 10, and 10 decibels at the same frequencies.  

In his March 1981 reenlistment examination, no defects were noted with respect to his ears, and an audiological evaluation showed pure tone thresholds in the Veteran's right ear of 15, 5, 0, 0, and 0 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  Pure tone thresholds in the Veteran's left ear were 20, 5, 0, 5, and 10 decibels at the same frequencies.

The Veteran's service treatment records do not show any hearing loss disability in either ear as defined by 38 C.F.R. § 3.385, nor do the records show any complaints or diagnoses of tinnitus.  There is also no evidence of record of hearing loss or tinnitus within the year after service as required for a presumption of service connection.  

The first post-service evidence of record of any possible hearing loss or tinnitus is in December 2004, more than twenty years after the Veteran's periods of service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

In a December 2004 private audiology report, the examiner noted that the Veteran was seen for an evaluation of tinnitus, which the Veteran reported was worse in the left ear than in his right.  The tinnitus was described as a constant, high-pitched tone.  The examiner noted that the Veteran reported no significant difficulty with his hearing, but that the Veteran did have a history of loud noise exposure from his service in the military.  The Veteran reported that he did wear hearing protection for most of the time he was exposed to loud noise.  An audiological evaluation demonstrated high-frequency sensorineural hearing loss "in a pattern consistent with noise-induced hearing loss," with a greater degree of hearing loss in the left ear compared to the right.  The audiogram results were indicative of hearing loss as defined by 38 C.F.R. § 3.385.

Subsequent private treatment records show that the Veteran was treated for bilateral hearing loss and tinnitus on multiple occasions. 

For example, in a January 2005 private treatment record, the examiner noted that the Veteran continued "to experience difficulty with tinnitus which is limited to his left ear."  Further, the examiner stated that given the nature of the Veteran's asymmetrical sensorineural hearing loss, the examiner could not rule out the possibility of a retrochoclear lesion.  

In a February 2005 private treatment record, the examiner noted the Veteran reported occasional difficulty with decreased hearing in his right ear.  After reviewing the Veteran's auditory brainstem response test results, the examiner's impression was asymmetrical sensorineural hearing loss with tinnitus in his left ear, and the examiner could not exclude the presence of a retrochoclear lesion.

In a May 2009 private treatment record, the examiner stated that the Veteran had a history of chronic tinnitus for the last five years, and that tinnitus was worse in his left ear.  The Veteran reported that he first started experiencing hearing loss in service after noise exposure, and that he did not wear hearing protection.  The examiner opined that the Veteran's hearing loss was the underlying source of his tinnitus, and also opined that the Veteran's "hearing loss first began from his exposure to loud noises in the military."  

The Veteran underwent a VA audio examination in March 2010.  The examiner indicated that the Veteran's claims file, service treatment records, private treatment records, and VA treatment records were reviewed.  The examiner noted that the Veteran's chief complaint was bilateral hearing loss and tinnitus, which were worse in the left ear.  The Veteran reported live noise exposure from firing a number of different weapons and explosives while in service, and that such live-fire exercises were conducted without hearing protection.  The Veteran also reported no occupational or recreational noise exposure.  Additionally, and quite significantly, the Veteran reported that his tinnitus began approximately five to six years prior to this examination.  

The audiological evaluation results were indicative of hearing loss in both ears as defined by 38 C.F.R. § 3.385.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss, and the examiner stated that the Veteran's tinnitus was more likely than not a symptom associated with his diagnosed hearing loss.  

The examiner opined that the Veteran's bilateral hearing loss and tinnitus was less likely as not (less than 50% probability) caused by or a result of his periods of service.  The examiner provided the following rationale: 

A comparison of hearing exams completed in service show hearing to be essentially stable and within normal limits at exit without significant threshold shifts.  Based on the above findings, it is the opinion of this examiner that the current hearing loss is less likely than not due to in-service noise exposure.  The veteran reports that his tinnitus began approximately 5-6 years ago.  Based on the above and the significant association between tinnitus and hearing loss, it is the opinion of this examiner, that the tinnitus is also less likely than not due to in-service noise exposure. 

The Board observes that the probative medical evidence does not suggest that the Veteran's current bilateral hearing loss is related to his periods of service.  In fact, the weight of the probative medical evidence is against such a finding. 

In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Here, the competent medical evidence of record is against the Veteran's claim.  The only evidence favoring the claim is found in the Veteran's statements and in a May 2009 private treatment report.  Essentially, the Veteran contends one of the main reasons for his hearing loss is military noise exposure from grenade launchers, claymore mines, and high-impact weapons. 

The Board observes that in a May 2009 private treatment report, the examiner stated that he believed the Veteran's hearing loss first began from his exposure to loud noises in the military.  The Board observes, however, that there is no indication that the examiner reviewed the Veteran's entire claims file or service treatment records in providing his opinions.  Although an examiner can render a current diagnoses based on his examination of a claimant, without a thorough review of the record, his opinion regarding etiology can be no better than the facts alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 (1993).  Given the circumstances that the private examiner did not have the service treatment records to review, the examiner's opinions on the Veteran's bilateral hearing loss etiology in the May 2009 report have somewhat reduced probative value in this matter.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of the evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Conversely, the Board notes that in the March 2010 VA examination report, the examiner noted that the Veteran's claims file and prior VA, private, and service treatment records were all reviewed.  The examiner specifically referred to audiology evaluations of the Veteran conducted during and after his periods of service and found that all service audiograms revealed hearing within normal limits.  The Board observes that the VA examiner reviewed the Veteran's claims file and provided a rationale for her opinion.  Therefore, the Board finds that the VA examiner's opinion is most probative in this matter.  See Wensch v. Principe, 15 Vet. App. 362 (2001). 

The Board observes that the Veteran has reported his belief that his bilateral hearing loss is due to noise exposure that took place during his periods of service.  While the Veteran is competent to report that he had hearing problems during his periods of service, or that he has had hearing problems for the last few years, he is not competent to diagnose the cause of his current bilateral hearing loss or tinnitus as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, when a layperson is reporting a contemporaneous medical diagnosis, or when the lay testimony is describing symptoms at the time which support a later diagnosis by a medical professional).  There is no evidence on file to show that the Veteran has medical training sufficient to allow him to provide a competent medical diagnosis of his condition during service or a competent medical nexus opinion that his current bilateral hearing loss and tinnitus had their onset with noise exposure more than twenty years earlier.  

Additionally, the Veteran's statements describing hearing loss during and after his periods of service are not supported by contemporaneous medical findings.  The Board finds it pertinent that when asked when tinnitus began, the Veteran reported in December 2004 that he had been experiencing difficulty with tinnitus over the past several months.  Additionally, in a May 2009 private audiology examination, the Veteran was noted to have a history of chronic tinnitus for only the past five years.  Finally, the Veteran reported to the VA examiner in March 2010 that the onset of tinnitus began approximately five to six years prior.  All of these statements demonstrate the Veteran consistently reported that his tinnitus had its onset many years after his periods of service.  

The Veteran's hearing loss disability was not shown by any objective evidence in service or at separation.  The weight of the competent evidence demonstrates that the Veteran's bilateral hearing loss disability and tinnitus began decades after his periods of service, and that they were not caused by any incident of service.  These conditions were neither incurred in nor aggravated by service.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for bilateral hearing loss and for tinnitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


